                                 UNITED STATES DISTRICT COURT


                                 EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                      No. 1:13-cr-00109 LJO

                    Plaintiff,
                                                               DETENTION ORDER
         v.                                                    (Violation of Supervised Release )

SERGIO P. RODRIGUEZ,

                    Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
   X     The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

   X     The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
         This finding is based on the reasons stated on the record.



Dated:        May 21, 2019                                     /s/    Sheila K. Oberto          .
                                                    UNITED STATES MAGISTRATE JUDGE
